Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 and 11-16 are pending. Claim 10 has been cancelled.

Election/Restrictions
Applicant’s election with traverse of Group I directed to claims 1-4, 11 and 12, in the reply filed on 04 August 2021 is acknowledged. 
Applicant traverses the restriction requirement because the inventions of Group I and II relate to a single inventive concept and share the same special technical feature of a blue grained gene (Applicant response dated 04 August 2021, p. 6).
This argument is not found to be persuasive because the invention of Group I is directed to using only one gene, whereas the invention of Group II requires co-expression of genes. Namely, the blue-grained genes of claim 1 are directed to MYCs, MYBs or ThR genes whereas the invention of Group II is directed to both MYCs and MYBs. Thus, the different groupings of inventions are directed to the use of different genes.
Claims 5-9 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claims 1-4, 11 and 12 are examined.

Specification
The disclosure is objected to for failing to capitalize words at the beginning of paragraphs (e.g., see p. 2, last ¶; see also p. 17). Applicant should remedy this issue throughout the specification.
Appropriate action is advised.

Improper Markush Grouping

Claims 1 and 2 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
The claims are directed to MYB transcription factors and bHLH transcription et al, 2017, PLoS ONE, 12:1-13; Figure 1).
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention as encompassed by claim 1 is directed to a natural product (i.e., a naturally occurring gene that is a judicial exception) without significantly more. 
The specification discloses that blue grained genes were cloned from T. ponticum (p. 14). Here, the claim(s) recite(s) a blue-grained gene having a specific nucleotide sequence. 
This judicial exception is not integrated into a practical application because the claim fails to recite any additional application/use, and the claim(s) does/do not include 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 11 and 12 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is drawn to an expression cassette comprising the blue-grained gene having the nucleotide sequence of SEQ ID NO: 1 and a nucleotide sequence of SEQ ID NO: 1.
The metes and bounds of the claim are indefinite because it is unclear if the expression cassette comprises the same nucleotide sequence of claim 1 or different nucleotide sequence.
Claim 4 is drawn to a use of the gene of claim 1. The metes and bounds of the claim are indefinite because attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) second paragraph. See MPEP 2173.05(q).
Claims 11 and 12 present the same issue and are therefore rejected for the same reason as provided for claim 4.

The following is a quotation of 35 U.S.C. 112(a):


Claims 1-4, 11 and 12 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for making the nucleotide sequence of SEQ ID NO: 2 and 8 for transient expression, does not reasonably provide enablement for making and using the genus of nucleotide sequences as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, claims 1-4, 11 and 12 are broadly drawn to a blue-grained gene having a nucleotide sequence with as little as 95% sequence similarity with SEQ ID NO: 7 or 8 or a sequence that hybridizes thereto or that is complementary thereto, an expression cassette comprising said sequence, and use of said gene or expression cassette to improve plant anthocyanin content.
Meanwhile, the specification teaches that ThMYB1 was obtained from blue-grained wheat having the nucleotide sequence of SEQ ID NO: 2 and the amino acid ThMYB1 induced generation of anthocyanin (p. 17, ¶ 1 and last ¶; see also p. 18, ¶ 1).
However, the specification fails to teach the critical domains or motifs that confer blue-grained gene functional activity, and fails to provide working examples of the genus of nucleotide or amino acid sequences that retain functional activity.
This guidance is critical because a nucleic acid sequence having as little as 95% identity to SEQ ID NO: 7 or 8 would have 617 and 84 nucleic acid substitutions relative to SEQ ID NO: 7 and 8 and would therefore encompass 3617 and 384 distinct gene variants, respectively.
In the absence of guidance indicating where in the sequence of SEQ ID NO: 7 or 8 such variations can be sustained, undue trial and error experimentation would be required to make the claimed genus of polynucleotides derived from SEQ ID NO: 7 or 8 and that would retain blue-grained gene functional activity.
Moreover, the prior art fails to teach structural characteristics that confer blue-grained gene functional activity. Thus, in light of the state of the art, the breadth of the claims, the lack of working examples, and the failure of the specification to provide a structure/function correlation for blue-grained genes, the skilled practitioner would be unable to predictably make the gene as claimed and would have to systematically test the genus of nucleotide sequences to determine if they retain functional activity, which is tantamount to excessive experimentation.
Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Claims 1-4, 11 and 12 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Instant claims 1-4, 11 and 12 are broadly drawn to a blue-grained gene having a nucleotide sequence with as little as 95% sequence similarity with SEQ ID NO: 7 or 8 or a sequence that hybridizes thereto or that is complementary thereto, an expression cassette comprising said sequence, and use of said gene or expression cassette to improve plant anthocyanin content.
The specification describes that ThMYB1 was obtained from blue-grained wheat having the nucleotide sequence of SEQ ID NO: 2 and the amino acid sequence of SEQ ID NO: 3 (p. 14, last ¶ bridging p. 15). Both transient expression and transformation of wheat with ThMYB1 induced generation of anthocyanin (p. 17, ¶ 1 and last ¶; see also p. 18, ¶ 1).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.

This description is critical because a nucleic acid sequence having as little as 95% identity to SEQ ID NO: 7 or 8 would have 617 and 84 nucleic acid substitutions relative to SEQ ID NO: 7 and 8 and would therefore encompass 3617 and 384 distinct gene variants, respectively. 
Thus, without describing where in the sequence of SEQ ID NO: 7 or 8 such variations can be sustained, the skilled artisan would not be led to believe that Applicant has sufficiently described the genus of polynucleotides as claimed and which retain functional activity.
Moreover, the prior art fails to describe structural characteristics that confer blue-grained gene functional activity. Thus, in light of the state of the art, the breadth of the claims, the lack of working examples, and the failure of the specification to describe either a representative number of species from the genus of blue grained genes or structures that confer the particular functional activity the skilled practitioner would not be of the opinion that Applicant possesses the genus of nucleotide sequences as claimed.
Given the lack of written description in the specification with regard to the broad genus of nucleotide sequences as claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (2017, PLoS ONE, 12:1-13 published on 13 July 2017).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 11 and 12 are drawn to a blue-grained gene having a nucleotide sequence with at least 95% sequence similarity with SEQ ID NO: 8 or a sequence that hybridizes thereto or that is complementary thereto, an expression cassette comprising said sequence, and use of said gene or expression cassette to improve plant anthocyanin content.
Li et al disclose the nucleotide sequence of Accession no. KX914905 having 97% sequence identity with SEQ ID NO: 8 of the instant invention, which is a type of bHLH transcription factor called ThMYC4E (see Attachment A; see p. 2, ¶ 1; see also p. 2, last ¶; see Figure 2).
et al overexpression of ThMYC4E under the control of the ubiquitin promoter regulates/improves anthocyanin biosynthesis with the coexpression of the MYB transcription factor ZmC1 from maize and is a candidate Ba1 gene controlling the blue aleurone trait in T. aestivum genotypes carrying Th. ponticum introgression, and that it will aid in better understanding the genetic mechanisms of the blue aleurone trait and in its more effective use during wheat breeding (see Abstract; see also p. 4, ¶ 3; see p. 5, last ¶).
This is of importance because blue grain wheat cultivars have a blue aleurone layer that contains a group of anthocyanin pigments that differ from other colored wheat grains and has been used as a genetic marker for measuring the outcrossing frequencies among cultivars, detecting the distance of pollen transmission, and identifying true hybrids (p. 1, ¶ 1).
Therefore, a blue-grained gene having a nucleotide sequence with at least 95% sequence similarity with SEQ ID NO: 8 or a sequence that hybridizes thereto or that is complementary thereto, an expression cassette comprising said sequence, and use of said gene or expression cassette to improve plant anthocyanin content is anticipated by Li et al.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


ATTACHMENT A

Alignment of Accession no. KX914905 with SEQ ID NO: 8 of the instant invention

KX914905
LOCUS       KX914905                1707 bp    mRNA    linear   PLN 23-JUL-2017
DEFINITION  Thinopyrum ponticum MYC4E (MYC4E) mRNA, complete cds.
ACCESSION   KX914905
VERSION     KX914905.1
KEYWORDS    .
SOURCE      Thinopyrum ponticum
  ORGANISM  Thinopyrum ponticum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; BOP
            clade; Pooideae; Triticodae; Triticeae; Triticinae; Thinopyrum.
REFERENCE   1  (bases 1 to 1707)
  AUTHORS   Li,N., Li,S., Zhang,K., Chen,W., Zhang,B., Wang,D., Liu,D., Liu,B.
            and Zhang,H.
  TITLE     ThMYC4E, candidate Blue aleurone 1 gene controlling the associated
            trait in Triticum aestivum
  JOURNAL   PLoS ONE 12 (7), E0181116 (2017)
   PUBMED   28704468
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1707)
  AUTHORS   Li,N., Xie,X., Li,S., Chen,W., Zhang,B., Liu,B., Wang,D. and
            Zhang,H.
  TITLE     Direct Submission
  JOURNAL   Submitted (24-SEP-2016) Agricultural Center, Northwest Institute of
            Plateau Biology, 23 Xinning Road, Xining, Qinghai 810008, China
FEATURES             Location/Qualifiers
     source          1..1707
                     /organism="Thinopyrum ponticum"
                     /mol_type="mRNA"
                     /cultivar="Gy115"
                     /db_xref="taxon:4589"
                     /chromosome="4E"
     gene            1..1707
                     /gene="MYC4E"
     CDS             1..1707
                     /gene="MYC4E"
                     /note="member of bHLH transcriptor controlling blue
                     alueron"
                     /codon_start=1
                     /product="MYC4E"
                     /protein_id="ASL69970.1"
                     /translation="MREIATQRCGNRSMALSAPPSQEQPSGKQFGYQLAAAVRSINWT
                     YGIFWSISASPRPGHSSVLAWKDGFYNGEIKTRKITGSTTTELTADERVMHRSKQLRE

                     WLYNAQYANTRVFPRALLAKTIVCIPFMGGVLELGTSDQVLEDPSMVKRISTSFWELH
                     LPSSLESKDPSSSTSANDTREATDIILFEDFDHNDTVEGVISEQREVQCPSNVNLERL
                     TKQMDEFHSLLGGLDVHPLEDRWIMDEPFEFTFSPEVAPAMDMPSTDDVIVTLSRSEG
                     SRPSCFTAWKGSSESKYVAGQVVGESQKLLNKVVAGGAWASNYGGRTMVRAQGINSNT
                     HVMTERRRREKLNEMFLVLKSLVPSIHKVDKASILTETIGYLRELKQRVDQLESSRSP
                     SHPKETTGPSRSHVVGARKKIVSAGSKRKAPGLESPSNVVNVTMLDKVVLLEVQCPWK
                     ELLMTQVFDAIKSLCLDVVSVQASTSGGRLDLKIRANQQLAVGSAMVAPGAITETLQK
                     AI"

  Query Match             97.6%;  Score 1643;  DB 286;  Length 1707;
  Best Local Similarity   99.1%;  
  Matches 1668;  Conservative    0;  Mismatches    0;  Indels   15;  Gaps    1;

Qy          1 ATGGCGCTATCAGCTCCTCCCAGTCAGGAACAGCCGTCGGGGAAGCAATTCGGCTACCAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         40 ATGGCGCTATCAGCTCCTCCCAGTCAGGAACAGCCGTCGGGGAAGCAATTCGGCTACCAG 99

Qy         61 CTCGCTGCTGCTGTGAGGAGCATCAACTGGACTTATGGCATATTTTGGTCCATTTCCGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        100 CTCGCTGCTGCTGTGAGGAGCATCAACTGGACTTATGGCATATTTTGGTCCATTTCCGCC 159

Qy        121 AGCCCGCGCCCAGGCCACTCCTCAGTTCTGGCGTGGAAGGATGGGTTCTACAACGGCGAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        160 AGCCCGCGCCCAGGCCACTCCTCAGTTCTGGCGTGGAAGGATGGGTTCTACAACGGCGAG 219

Qy        181 ATAAAGACTAGAAAGATTACCGGCTCGACCACTACGGAGCTTACAGCGGACGAGCGCGTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        220 ATAAAGACTAGAAAGATTACCGGCTCGACCACTACGGAGCTTACAGCGGACGAGCGCGTC 279

Qy        241 ATGCACAGAAGCAAGCAACTGAGGGAGCTCTACGAATCGCTCTTGCCCGGCAACTCCAAC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        280 ATGCACAGAAGCAAGCAACTGAGGGAGCTCTACGAATCGCTCTTGCCCGGCAACTCCAAC 339

Qy        301 AACCGGGCAAGGCGACCAACCGCCTCACTGTCACCGGAGGATCTCGGGGACGGCGAGTGG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        340 AACCGGGCAAGGCGACCAACCGCCTCACTGTCACCGGAGGATCTCGGGGACGGCGAGTGG 399


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        400 TATTACACCATAAGCATGACTTACACCTTCCACCCTAATCAAGGGTTGCCAGGCAAAAGC 459

Qy        421 TTTGCGAGCAATCAACATGTTTGGCTGTACAACGCTCAATACGCAAACACCAGAGTTTTC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        460 TTTGCGAGCAATCAACATGTTTGGCTGTACAACGCTCAATACGCAAACACCAGAGTTTTC 519

Qy        481 CCCCGCGCGCTCTTAGCAAAGACTGCTTCTATTCAGACAATCGTTTGCATTCCCTTCATG 540
              |||||||||||||||||||               ||||||||||||||||||||||||||
Db        520 CCCCGCGCGCTCTTAGCAA---------------AGACAATCGTTTGCATTCCCTTCATG 564

Qy        541 GGCGGTGTGCTTGAGCTCGGAACGTCGGATCAGGTGTTGGAGGACCCGAGCATGGTGAAG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        565 GGCGGTGTGCTTGAGCTCGGAACGTCGGATCAGGTGTTGGAGGACCCGAGCATGGTGAAG 624

Qy        601 CGGATCAGCACGTCTTTCTGGGAGCTGCACTTGCCGTCATCCTTGGAGTCGAAGGATCCG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        625 CGGATCAGCACGTCTTTCTGGGAGCTGCACTTGCCGTCATCCTTGGAGTCGAAGGATCCG 684

Qy        661 AGCTCCAGCACATCAGCAAACGATACCAGGGAGGCCACCGACATCATCTTGTTCGAGGAT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        685 AGCTCCAGCACATCAGCAAACGATACCAGGGAGGCCACCGACATCATCTTGTTCGAGGAT 744

Qy        721 TTCGACCACAACGACACAGTTGAGGGGGTGATCTCTGAGCAAAGGGAGGTCCAGTGCCCG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        745 TTCGACCACAACGACACAGTTGAGGGGGTGATCTCTGAGCAAAGGGAGGTCCAGTGCCCG 804

Qy        781 TCCAACGTCAATCTGGAGCGCCTCACAAAGCAGATGGACGAGTTCCACAGCCTTCTCGGT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        805 TCCAACGTCAATCTGGAGCGCCTCACAAAGCAGATGGACGAGTTCCACAGCCTTCTCGGT 864

Qy        841 GGACTGGACGTGCATCCTCTCGAAGACAGATGGATCATGGACGAGCCCTTTGAGTTTACG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        865 GGACTGGACGTGCATCCTCTCGAAGACAGATGGATCATGGACGAGCCCTTTGAGTTTACG 924

Qy        901 TTTTCCCCAGAAGTGGCGCCGGCTATGGATATGCCGAGCACCGACGATGTCATCGTCACT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        961 TTAAGTAGGTCCGAAGGCTCTCGTCCATCCTGCTTCACAGCGTGGAAGGGATCATCCGAG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        985 TTAAGTAGGTCCGAAGGCTCTCGTCCATCCTGCTTCACAGCGTGGAAGGGATCATCCGAG 1044

Qy       1021 TCGAAATACGTGGCTGGCCAGGTCGTTGGGGAGTCACAGAAGTTGCTGAATAAAGTTGTG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1045 TCGAAATACGTGGCTGGCCAGGTCGTTGGGGAGTCACAGAAGTTGCTGAATAAAGTTGTG 1104

Qy       1081 GCTGGTGGTGCATGGGCGAGCAATTATGGCGGTCGCACCATGGTGAGAGCTCAGGGAATT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1105 GCTGGTGGTGCATGGGCGAGCAATTATGGCGGTCGCACCATGGTGAGAGCTCAGGGAATT 1164

Qy       1141 AACAGCAACACCCATGTCATGACAGAGAGAAGACGCCGGGAGAAACTCAACGAGATGTTC 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1165 AACAGCAACACCCATGTCATGACAGAGAGAAGACGCCGGGAGAAACTCAACGAGATGTTC 1224

Qy       1201 CTGGTTCTCAAGTCACTGGTCCCGTCCATTCACAAGGTAGACAAAGCATCCATCCTCACA 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1225 CTGGTTCTCAAGTCACTGGTCCCGTCCATTCACAAGGTAGACAAAGCATCCATCCTCACA 1284

Qy       1261 GAAACGATAGGTTATCTTAGAGAACTGAAGCAAAGGGTAGATCAGCTAGAATCCAGCCGG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1285 GAAACGATAGGTTATCTTAGAGAACTGAAGCAAAGGGTAGATCAGCTAGAATCCAGCCGG 1344

Qy       1321 TCACCGTCTCACCCAAAAGAAACAACAGGACCGAGCAGAAGCCATGTCGTCGGCGCTAGG 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1345 TCACCGTCTCACCCAAAAGAAACAACAGGACCGAGCAGAAGCCATGTCGTCGGCGCTAGG 1404

Qy       1381 AAGAAGATAGTCTCGGCCGGATCCAAGAGGAAGGCGCCAGGGCTGGAGAGCCCGAGCAAT 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1405 AAGAAGATAGTCTCGGCCGGATCCAAGAGGAAGGCGCCAGGGCTGGAGAGCCCGAGCAAT 1464

Qy       1441 GTCGTGAACGTGACGATGCTGGACAAGGTGGTGCTGTTGGAGGTGCAGTGCCCGTGGAAG 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1465 GTCGTGAACGTGACGATGCTGGACAAGGTGGTGCTGTTGGAGGTGCAGTGCCCGTGGAAG 1524


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1525 GAGCTGCTGATGACACAAGTGTTTGACGCCATCAAGAGCCTCTGTCTGGACGTTGTCTCC 1584

Qy       1561 GTGCAGGCATCCACATCAGGTGGCCGTCTTGACCTCAAGATACGAGCTAATCAGCAGCTT 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1585 GTGCAGGCATCCACATCAGGTGGCCGTCTTGACCTCAAGATACGAGCTAATCAGCAGCTT 1644

Qy       1621 GCGGTCGGTTCTGCTATGGTGGCACCTGGGGCAATCACCGAAACACTTCAGAAAGCTATA 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1645 GCGGTCGGTTCTGCTATGGTGGCACCTGGGGCAATCACCGAAACACTTCAGAAAGCTATA 1704

Qy       1681 TAG 1683
              |||
Db       1705 TAG 1707